PER CURIAM.
We think the learned judge at special term correctly held that this case in principle is controlled by Stuyvesant v. Early, 58 App. Div. 212, 68 N. Y. Supp. 752. In view of the fact that the. injunction in some form must be continued until the trial, nothing would be gained by a determination now as to the extent, if any, which the order as entered should be modified. The injunction order is extensive in terms, but the question of whether or not the plaintiff is entitled to such extensive relief can better be determined upon the trial, when, after the presentation of all the facts, the court will be enabled to formulate by judgment the exact relief to which the plaintiff is entitled. The order appealed from is accordingly affirmed, with $10 costs and disbursements.